Name: Council Directive 81/465/EEC of 24 June 1981 amending, consequent upon Greek accession, Directive 79/695/EEC on the harmonization of procedures for the release of goods for free circulation
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-07-04

 Avis juridique important|31981L0465Council Directive 81/465/EEC of 24 June 1981 amending, consequent upon Greek accession, Directive 79/695/EEC on the harmonization of procedures for the release of goods for free circulation Official Journal L 183 , 04/07/1981 P. 0034 Spanish special edition: Chapter 02 Volume 8 P. 0276 Portuguese special edition Chapter 02 Volume 8 P. 0276 ****( 1 ) OJ NO C 144 , 15 . 6 . 1981 , P . 33 . ( 2 ) OJ NO L 205 , 13 . 8 . 1979 , P . 19 . COUNCIL DIRECTIVE OF 24 JUNE 1981 AMENDING , CONSEQUENT UPON GREEK ACCESSION , DIRECTIVE 79/695/EEC ON THE HARMONIZATION OF PROCEDURES FOR THE RELEASE OF GOODS FOR FREE CIRCULATION ( 81/465/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS , CONSEQUENT UPON THE ACCESSION OF GREECE , THE NUMBER OF VOTES NEEDED TO CONSTITUTE A MAJORITY IN THE COMMITTEE PROCEDURE LAID DOWN IN ARTICLE 26 ( 2 ) OF COUNCIL DIRECTIVE 79/695/EEC OF 24 JULY 1979 ON THE HARMONIZATION OF PROCEDURES FOR THE RELEASE OF GOODS FOR FREE CIRCULATION ( 2 ) SHOULD BE ADJUSTED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ARTICLE 26 ( 2 ) OF DIRECTIVE 79/695/EEC , THE NUMBER ' 41 ' SHALL BE REPLACED BY ' 45 ' . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 24 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . M . V . VAN AARDENNE